McKinney, J.
delivered the opinion of the court.
This is a motion against the sheriff of Sevier county, *174and the sureties in his official bond, for his default in payment of the county revenue. From the judgment of the Circuit Court rendered upon said motion, the plaintiff appealed in error to this court, and was permitted to prosecute his said appeal without giving bond and security for costs. Upon this ground, a motion is here made, by the defendants, to dismiss the appeal; and we think the motion must be allowed. Conceding the principle, insisted upon by the Attorney General, to be correct — that in proceedings properly conducted in the name and for the benefit of the State, or of a county, bond and security for costs is not required upon an appeal from an inferior to a superior tribunal, prosecuted on behalf of the State, or county, it cannot apply to this case. Here, the proceeding is not in the name of the county, nor is the county, in any proper sense, a party. The motion is in the name of the chairman for the use of William H. Trotter, who is styled, trustee, &c., and who may be alone personally interested in the judgment sought to be obtained, for ought that we know from the record. But, however this may be, on failure to prosecute his appeal with effect, he is, by law, liable for costs, in the first instance; and if fixed with such liability by the judgment rendered in the case, he must look to the county for indemnity. The execution of the bond, required by the statute in such cases, was alike necessary to authorize the Circuit Court to grant the appeal, and to confer jurisdiction of it upon this court; and for the want of such bond, the appeal must be dismissed. •